IN THE DISTRICT COURT OF APPEAL
                                                FIRST DISTRICT, STATE OF FLORIDA

EUGENE SWANSON,                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
      Petitioner,                               DISPOSITION THEREOF IF FILED

v.                                              CASE NO. 1D14-3970

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

______________________________/


Opinion filed February 12, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Eugene Swanson, pro se, Petitioner.

Mark J. Hiers, Assistant General Counsel, Tallahassee, for Respondent.



PER CURIAM.

      DENIED.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.